Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al (US 2018/0364759 A1).
With regards to claim 4, Ahn discloses a flexible glass window for covering a display device (i.e., flexible cover window being a glass-based cover window for a flexible display) comprising a stepped portion 159 b having a reduced thickness which flexibly deforms corresponding to a folding operation (i.e., a folding part slimmed by corresponding to a folding area of the display), and longitudinally-extending portions on opposite sides thereof (i.e., a boundary part provided on opposite ends of the folding part), the longitudinally-extending portions having a thickness which gradually becomes larger from the folding part and continuing to a plane area of the cover window, since, by definition, the stepped portion has gradually reduced thickness (i.e., if the stepped portion has a gradually reducing thickness, the longitudinally-extending portions, conversely, have gradually increasing thickness relative to the stepped portion), the overall structure being depicted as having two steps (i.e., the boundary part is configured in a shape having at least two steps). In the interest of compact prosecution, it is noted that the phrase “for a flexible display” constitutes an intended use, and the structure of Ahn, though disclosing the claimed intended use, need only have a structure capable of carrying out the claimed intended use. Further regarding the claimed aspect a) requiring a folding part on opposite surfaces of the cover window and deps of the folding parts are configured to be different, Ahn teaches that the stepped portions may have “different shapes” which “may be variously processed” (Ahn: para. [0061]-[0062]). Furthermore, the “direction, number, and positions of the stepped portions… may be appropriately set and arranged in consideration of the structure, direction etc. in which the electronic device… is folded….” (Ahn: para. [0063]). Therefore, based on the express suggestion of Ahn, a person of ordinary skill in the art would have found it obvious to have modified the structure in Figure 6 of Ahn to have steps which are different, at least in shape, structure, direction, position, or number (Ahn: para. [0061]-[0063]). Alternatively, with regards to claimed aspect b). Ahn teaches that the display device can also include reinforcing layers on both sides of the window, wherein the reinforcing layers are formed of transparent resin or optical adhesive and depicted as filling the folding parts (Ahn: para. [0107]; Fig. 20). Ahn acknowledges the selection of adhesive materials, but also materials such as silicon oxide (Ahn: para. [0065] and [0107]). Therefore, it is clear that Ahn contemplates the use of materials of differing hardnesses. A person of ordinary skill would have found it obvious to have included reinforcing layers made of transparent resin within the folding parts, and to have further selected a softer material for the reinforcing layer on the back surface compared to the front surface, in order to provide a combination of improved strength and adhesion without deviation in image quality (Ahn: para. [0065] and [0107]).
	With regards to claim 5, the cover window of Ahn is depicted as having a number of steps, a width and thickness of the folding part, and a width of the boundary part (Ahn: Fig. 6).
	With regards to claim 6, the folding part is depicted as provided on opposite surfaces of the cover window (Ahn: Fig. 6).
	With regards to claim 7, the depths of the folding parts are different (see above discussion).
	With regards to claim 8, the folding area is depicted as being of uniform thickness (Ahn: Fig. 6).
With regards to claim 9, Ahn discloses a glass member as applied to claim 4 above, the glass member having a thickness, and the folding part having a thickness (see above discussion). Although Ahn appears silent with respect to the specific claimed values of a cover window thickness of 50 to 300 microns and a folding part thickness of 20 to 100 microns, Ahn teaches it is known in the art that higher thicknesses lead to greater mechanical strengths, but reduced thicknesses provide improved flexibility (Ahn: para. [0007]). Ahn further relies upon a thickness of the folding portion which is smaller than that of the thickness of the overall window, as such a difference provides for flexibility while preventing external pressure from being transferred to the display element (Ahn: para. [0017]). Based on the foregoing, a person of ordinary skill in the art would have found it obvious to have optimized the thicknesses of the cover window and folding part of Ahn, as Ahn explicitly recognizes the thicknesses of the cover window and folding part as adjustable, and furthermore, Ahn posits that adjustment of thickness in view of mechanical strength and flexibility is known in the art (i.e., thickness is a result-effective variable) (Ahn: para. [0007] and [0017]). A person of ordinary skill would have inevitably tended towards the claimed ranges as both Ahn and the present specification acknowledge the need for a folding part having a thickness lower than the thickness of the overall cover window in order to provide flexibility, and since both Ahn and the claimed invention are directed to the same purpose (i.e., to provide areas of differing thickness in glass cover windows of display devices in order to enable flexibility without breakage). 
	With regards to claim 10, although Ahn does not expressly disclose an angle of inclination between the folding part and boundary part of about 1 to about 50 degrees, Ahn acknowledges the existence of relative inclination adjustable based on thickness, and Ahn further depicts structures having the claimed angle of inclination (though the depictions are not to scale, and therefore cannot anticipate the claims, they remain suggestive, and therefore able to obviate them) (Ahn: Fig. 6; para. [0062]). That Ahn expressly teaches adjusting the degree of thickness change with respect to inclination constitutes an express suggestion to optimize (Ahn: para. [0062]). Furthermore, the depiction of an angle within Ahn meeting the claimed range provides further direction to a person of ordinary skill in meeting the present claimed range (Ahn: Fig. 6). In the interest of compact prosecution, it is further noted that the claim is incredibly broad in that it does not actually state at which locations the angle of inclination of the boundary part and folding part are being measured, or even “how” the inclination appears. Technically, the claim can be met by virtue of the existence of a vertical section in the steps located on the edge of the boundary section, as any point on the vertical section relative to the neighboring horizontal section of the folding part can be selected, producing a set of angles varying from zero to ninety degrees.
	With regards to claim 11, although Ahn does not expressly disclose a curvature radius of 0.5 to 2.5 mm during folding, Ahn expressly instructs a person of ordinary skill to define a “predetermined curvature” during bending (Ahn: para. [0046]). That Ahn expressly instructs the selection of a predetermined curvature constitutes an express suggestion to adjust or otherwise optimize the curvature of the glass window. Furthermore, in the context of Ahn, the curvature is implicated in folding such that “a user may easily carry the electronic device by folding” and that it may be unfolded “to confirm various pieces of information” provides motivation to optimize (i.e., the curvature must be such that it may be folded for ease of carrying, but unfolded such that information may be viewed). Based on the foregoing, a person of ordinary skill would have found it obvious to optimize the curvature of the glass window of Ahn. Furthermore, that Ahn and the claimed invention are directed to the same uses (i.e., flexible windows for electronic display devices) and provide the same features (i.e., a balance of mechanical strength and flexibility), it is submitted that similar values for curvature would have inevitably been entertained by a person of ordinary skill.
	With regards to claim 12, although Ahn does not expressly disclose a width of the folding part of 3.0 to 8.0 mm, Ahn expressly acknowledges adjusting the width of the curved portion (i.e., folding portion) of the glass member (Ahn: para. [0058]). Ahn teaches the width as being adjusted based on the area to be touched by a user. Ahn instructs against selecting a width which is too large, as it would prevent pressure from being applied and transferred to the display device (i.e., when the display is used as a touch screen). However, it is further clear from Ahn that the width of the glass window will depend on the size of the display device. Therefore, a person of ordinary skill in the art would have found it obvious to have optimized the width of the folding part of Ahn, as Ahn expressly recognizes the width of the folding part as adjustable, and the width of the folding part is result-effective (i.e., excessive width prevents pressure application, but large widths may be necessary depending on the size of the display device) (Ahn: para. [0058]).

	With regards to claim 13, the folding part is slimmed by a method of, for example, polishing or laser processing (Ahn: para. [0068]). However, it is further noted that the subject matter of the present claim 13 is in product-by-process form. Product-by-process language does not limit the present claims do the material performance of the recited steps, but rather, only the structures implied. See MPEP 2113. In the present case, the claim suggests the presence of a folding part, and Ahn discloses such a product.
With regards to claim 14, Ahn discloses the window member as comprising a first film member provided via hard coating of a material such as polyimide or polyurethane (i.e., transparent resin material), the coating being depicted as on an entire upper surface of the window member (i.e., the folding part technically being considered “filled” with the transparent resin material in the sense that it has an entire surface which is coated with the transparent resin), said coating being used to bond to a display panel (Ahn: Fig. 16; para. [0102]-[0104]). Such a coating may further fill the folding portion to provide a reinforcing member (Ahn: para. [0017]). It is noted that the claimed phrase “a total surface” is broadly defined in the specification as “a surface of an entire area”, meaning that so long as there exists some surface of some area where there is no gap, the claim is met. As such an area must technically exist for bonding to occur (even if the area is vanishingly small), Ahn meets the present claim.
	With regards to claims 15, Ahn discloses the window member as comprising a first film member provided via hard coating of a material such as polyimide or polyurethane (i.e., transparent resin material), the coating being depicted as on an entire upper surface of the window member (i.e., a total surface of the cover window is continuously coated with the transparent resin material toward an upper side of the folding part, the folding part technically being considered “filled” with the transparent resin material in the sense that it has an entire surface which is coated with the transparent resin) (Ahn: Fig. 16; para. [0102]-[0103]). Such a coating may further fill the folding portion to provide a reinforcing member (Ahn: para. [0017]).
	With regards to claim 16, Ahn discloses that its structure includes one or more steps, which overlaps the claimed range of a shape of at least three steps, thereby establishing a prima facie case of obviousness (Ahn: para. [0039]). Alternatively, Ahn teaches adjusting the number of steps “in consideration of the structure, direction… in which the electronic device… is folded”, and therefore, a person of ordinary skill would have found the number of steps in the shape obvious to optimize (Ahn: para. [0063]).

Response to Arguments
	Several of Applicant’s arguments have been fully considered and are found persuasive. Applicant’s cancellation of claim 5 renders the rejection of claim 5 under 35 U.S.C. 112(b) moot, and therefore, the rejection of claim 5 under 35 U.S.C. 112(b) is withdrawn. Applicant’s arguments that Ahn fails to anticipate the claimed invention have been considered and are found persuasive. The Examiner further acknowledges that the portions of Ahn applied in the previous grounds of rejection taught folding part depths which were the same. Therefore, the previous grounds of rejection are withdrawn.
	Applicant’s remaining arguments drawn to the obviousness of Ahn have been considered but they are not found persuasive.
	Applicant argues that Ahn could not support a prima facie case of obviousness. Applicant further argues that Ahn does not appear to teach opposite surfaces filled with two different resins as claimed, and that the feature of folding parts of different depths is neither taught nor fairly suggested. These arguments are not found persuasive as upon further review, Ahn is found to expressly teach adjusting the shapes, numbers, structures, or positions of the stepped portions, and therefore, step portions of different depths is obviated. Furthermore, Ahn acknowledges filling the folded portions with transparent resin, and Ahn further teaches different types of transparent material which achieve different results, and which clearly have different hardnesses.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.W./
Examiner, Art Unit 1783

/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783